CRIME COMMISSION — CREATURE OF EXECUTIVE ORDER
The Oklahoma Crime Commission is not governed by the Oklahoma Administrative Procedures Act set forth in 75 O.S. 301 [75-301] (1970) et seq.  We have reviewed your request for an opinion in which you ask the following question: "Is the Oklahoma Crime Commission governed by the rules and regulations of the Oklahoma Administrative Procedures Act?" The Oklahoma Crime Commission is a creature of executive order and a reference to the Crime Commission is not made in either the Constitution or the Statutes of Oklahoma. Title 75 O.S. 301 [75-301] (1970) et seq. is the Administrative Procedures Act for Oklahoma and applies to those agencies defined in Title 75 O.S. 301 [75-301](1) (1970) as follows: " 'Agency' means any State board, commission, department, authority, bureau or officer authorized by the Constitution or Statutes to make rules or to formulate orders . . ." Since the Oklahoma Crime Commission is not authorized by the Constitution or Statutes of Oklahoma to make rules or to formulate orders, we are of the opinion that it does not fall within the meaning of agency as defined in 75 O.S. 301 [75-301](1) (1970).  It is therefore the opinion of the Attorney General that the Oklahoma Crime Commission is not governed by the Oklahoma Administrative Procedures Act set forth in 75 O.S. 301 [75-301] (1970) et seq. (Gary M. Bush)